Citation Nr: 1544807	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-23 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether the reduction in evaluation from 10 percent to noncompensable, effective September 3, 2010, for a right abdominal scar was proper.

2.  Entitlement to an increased evaluation of a right abdominal scar.

3.  Entitlement to an evaluation in excess of 10 percent for tarsal coalition of the left ankle.

4.  Entitlement to an evaluation in excess of 10 percent for infrapatellar tendonitis of the left knee.

5.  Entitlement to an evaluation in excess of 10 percent for a left hip strain.

6.  Entitlement to a compensable evaluation for tinea unguium of the bilateral feet.

(The claim for payment or reimbursement of medical expenses will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 2005 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which reduced the Veteran's right abdomen scar evaluation and denied increased evaluations for the Veteran's right abdomen scar, left hip, left knee, left ankle, and tinea unguium of the bilateral feet disabilities.  The Veteran timely appealed that decision.

The Board is restoring the Veteran's 10 percent evaluation for his right abdomen scar disability, as discussed below.  The issues of increased evaluation of the Veteran's right abdomen scar evaluation and denied increased evaluations for the Veteran's right abdomen scar, left hip, left knee, left ankle, and tinea unguium of the bilateral feet disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

As a final initial matter, the Veteran's representative has argued on appeal that the Board has jurisdiction over a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) by virtue of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Board recognizes that TDIU is part and parcel of a claim for increase, the Board declines to take jurisdiction over that issue on appeal at this time for two reasons.  

First, a review of the claims file-particularly the Veteran and his mother's statements, and their identical VA Form 9's which form the basis of this appeal-indicate that the reason the Veteran is no longer able to be employed is due to his schizoaffective disorder, which is not currently service connected and is not issue on appeal at this time.  While the Veteran's February 2014 statement does indicate that he is unemployable "due to my injuries and mental illness sustained from the military," and other more recent statements in April 2015 as well as on his April 2015 Application for TDIU, VA Form 21-8940, which indicate that a combination of his physical service-connected disabilities rated 30 percent disabling and his nonservice-connected schizoaffective disorder cause his unemployability, the Board notes that the Veteran did not specifically indicate his service-connected disabilities render him unemployable at the time of certification of his appeal to the Board.  

Secondly, and more importantly, TDIU was denied by the AOJ in an August 2015 rating decision; the Board notes that the appeal period for that issue is currently pending.  If the Veteran wishes to pursue appeal of the denial of TDIU, he is free to do so by submitting a timely notice of disagreement with the August 2015 rating decision.  However, at this time, the Board declines to take jurisdiction over the TDIU claim on appeal, as that issue has currently been developed and adjudicated by the AOJ but has not been properly appealed at this time.  


FINDING OF FACT

The AOJ's decision to reduce the Veteran's right abdominal scar evaluation does not reflect consideration of the provisions of 38 C.F.R. § 3.344, particularly whether the noted improvement reflected improvement in the Veteran's ability to function in the ordinary conditions of life and work.



CONCLUSION OF LAW

The reduction in evaluation from 10 percent to noncompensable, effective September 3, 2010, for a right abdominal scar, is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.344 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2015); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  

The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating. 

Under 38 C.F.R. § 3.344(a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993). 

The provisions of 38 C.F.R. § 3.344(a) and (b) further provide certain procedural protections to a Veteran in regards to reductions of rating evaluations.  As noted above, the regulation is applicable if the evaluation was in effect more than five years; otherwise, 38 C.F.R. § 3.344(c) is applicable.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, supra; Kitchens, 7 Vet. App. 320 (1995).  

As an initial matter, the Board notes that the reduction of the Veteran's right abdominal scar evaluation from 10 percent to noncompensable does not result in the reduction of his overall compensation payment; accordingly, the procedural provisions of 38 C.F.R. § 3.105 need not be complied with in this case.  Thus, while the Board acknowledges that those procedural provisions were not followed in this case, such is not fatal to the case at bar.  The Board will proceed to the merits of the reduction at this time.  

The Board notes that 38 C.F.R. § 3.344(a) and (b) are not applicable in the case at bar as the Veteran's 10 percent evaluation for his right abdominal scar was not in effect for greater than 5 years as of September 3, 2010-the initial 10 percent evaluation was assigned on March 8, 2008, the day after the Veteran was discharged from service.

However, the Board finds that the proper findings for a rating reduction of the right abdominal scar evaluation were not made in this case.  Specifically, the Board notes that under Faust, two findings are necessary in this case in order for the reductions to be proper: (1) that an improvement in the disability has actually occurred; and, (2) that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

The Board notes that the Veteran's 10 percent evaluation for his right abdominal scar was assigned in a September 2008 rating decision based on the finding that his right abdominal scar was superficial and painful on examination.  

In the February 2011 rating decision and the March 2013 statement of the case, both of which reduced the Veteran's right abdominal scar evaluation initially and upheld that reduction, respectively, the AOJ found that the Veteran's right abdominal scar was not painful and was stable, and did not meet the area requirements for a compensable evaluation under the applicable rating criteria.  Thus, while the AOJ did not specifically make a factual finding of improvement in this case, the implicit finding of the AOJ in this case was that the Veteran's right abdominal scar was no longer painful on examination and therefore there was an improvement in condition.  Thus, the Board finds that first finding under Faust was properly made by the AOJ in this case.  

Where the reduction action fails in this case is on that necessary second finding, that the improvement shown reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The AOJ did not address the Veteran's functioning in life and work with respect to any improvement of his right abdominal scar in either the initial February 2011 rating decision or subsequent March 2013 statement of the case.  

Consequently, the Board notes that it is unable to adequately assess the propriety of the reduction in this case because the RO failed to address the second prong under Faust, namely whether the improvement reflected an improvement in the Veteran's ability to function under ordinary conditions of life and work.  Without such an explicit finding, the Board cannot properly analyze the ratings-reduction issue currently on appeal.  

Accordingly, the action to reduce the rating is void, and the 10 percent evaluation for a right abdominal scar is restored as though the reduction had not occurred.  See 38 C.F.R. § 3.344(c); Faust, supra.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

The reduction in evaluation for a right abdominal scar was not proper; restoration of the 10 percent evaluation is granted, effective September 3, 2010.


REMAND

The record suggests that the Veteran may have applied for Social Security Administration (SSA) disability benefits in August 2013 or February 2014.  It does not appear any attempt to obtain those records has been made; thus, on remand, attempts to obtain and associate with the claims file any outstanding SSA records should be made.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

The Board notes that the Veteran's representative has argued that new VA examinations should be conducted, because the last VA examination was conducted nearly 5 years ago.  The representative's understanding to the contrary notwithstanding, a new VA examination is not necessary simply because of the passage of time.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007).  However, given that the case is being remanded for additional records which may show a worsening of the disorders, the Board is of the opinions that further VA examination would be helpful in the adjudication of the claim.

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

2.  Obtain any relevant VA treatment records from the Portland, Walla Walla, and Spokane VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since July 2012, August 2013, and July 2015, respectively, and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his left hip, left knee, left ankle, right abdominal scar, and tinea unguium of his bilateral feet disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.


4.  Schedule the Veteran for a VA comprehensive orthopedic examination by an examiner with appropriate expertise to determine the current nature and severity of his left hip, left knee, and left ankle disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

The VA examiner should conduct range-of-motion testing-particularly as to knee extension and flexion, and of the left hip and ankle-and provide commentary regarding functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must estimate the effect of all functional losses, including due to pain, incoordination, lack of endurance, weakness, fatigability, and flare-ups, etc., by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses and identify the level of limited motion that would equate to such a level of disability).  This should be done for all ranges of motion.  


Additionally, the examiner should specifically comment as to the following:

(a) Left Knee Disability: The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's bilateral knees.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so report.  

The examiner should additionally comment as to whether the Veteran's left knee is ankylosed, and if so, whether such is favor or unfavorable and at what angle his left knee is ankylosed.

The examiner should also address any meniscus impairment, specifically noting whether it is part of the service-connected disability and whether it is tantamount to a dislocated cartilage, causing frequent episodes of locking, pain, and effusion.

The examiner should also comment as to whether there is any left tibia and fibula impairment, to include whether there is malunion of the left tibia and fibula and if so, whether such results in a slight, moderate or marked left ankle or knee disability; or, whether there is nonunion of the left tibia and fibula with loose motion that requires the use of a brace.

(b) 
Left Ankle Disability: The examiner should specifically comment as to whether any range of motion found with respect to the left ankle disability is considered moderate or marked limitation of motion.

The examiner should address whether the Veteran's ankle is ankylosed, and if so, whether such is: in either plantar flexion to less than 30 degrees, between 30 and 40 degrees, or more than 40 degrees; in dorsiflexion between 0 and 10 degrees or more than 10 degrees, or with an abduction, adduction, inversion, or eversion deformity.

The examiner should also indicate whether there is malunion of the os calcis or astragalus, and if so, whether such results in a moderate or marked deformity.  

The examiner should additionally address whether there is ankylosis of the subastragalar or tarsal joint, and if so, whether such is in good or poor weight-bearing position.  

The examiner should finally note if the Veteran has had an astragalectomy.

(c) Left Hip Disability: The examiner should specifically comment as whether there is ankylosis of the Veteran's left hip, and if so whether such is: favorable in flexion at an angle between 20 and 40 degrees and slight adduction or abduction; intermediate; or, unfavorable, extremely unfavorable ankylosis, with the foot not reaching the ground and necessitating crutches. 

The examiner should also comment as to whether there is an impairment of the Veteran's left thigh as a result of his left hip disability, and if so whether such results in: limitation of rotation of his left leg such that he cannot toe-out more than 15 degrees; limitation of adduction such that he cannot cross his legs; or, limitation of abduction such that motion beyond 10 degrees is lost.  

The examiner should also comment as to whether there is an impairment of the Veteran's left femur as a result of his left hip disability, and if so, is such impairment: malunion of the left femur and if so, if such results in a slight, moderate, or marked hip or knee disability; whether there is a fracture of the surgical neck of his left femur with a false joint; or, whether there is fracture of the shaft or anatomical head of the left femur, resulting in either nonunion with loose motion (spiral or oblique fracture) or without loose motion but with weightbearing preserved by use of a brace.

The examiner should finally indicate whether the Veteran has a left flail hip joint.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.


5.  Schedule the Veteran for a VA examination in order to determine the current severity of his tinea unguium of the bilateral feet.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.

After examination of the Veteran and review of the claims file, the examiner should note the percentage of both exposed and total body area affected by the Veteran's tinea unguium disability of his bilateral feet.  The examiner should additionally indicate whether the Veteran takes any systemic treatment for his tinea unguium disability, including corticosteroids or immunosuppressive drugs, and if so the duration/frequency of such treatment.  The examiner should also comment on any noted topical treatment as well.

6.  Schedule the Veteran for a VA examination to determine the current severity of his right abdominal scar.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should comment as to the number of scars that are present with respect to the Veteran's right abdomen.  The examiner should also describe the area of each such scar (in square inches or square centimeters), and whether such scars are painful, unstable, superficial and nonlinear, or deep and nonlinear.  The examiner should also state whether such scarring causes limited motion, or any other functional impairment.

7.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of his left hip, left knee, left ankle, right abdominal scar, and tinea unguium of his bilateral feet disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


